Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 1 of 30 Page ID #:8




                    EXHIBIT A
             Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 2 of 30 Page ID #:9
Electronically FILED by Superior Court of California, County of Los Angeles on 01/2~/20,~g~l\fcN?f&rri R. Carter, Executive Officer/Clerk of Court, by H. Rodgers.Deputy Clerk


                                                                                                                                                                    SUM-100
                                                      ·suMMONS                                                                            FOR COURT USE ONLY
                                                                                                                                      (SOLO PARA USO DE LA CORTE}
                                                 (CITACION JUDICIAL)
              NOTICE TO DEFENDANT:
              (A VISO AL DEMANDADO):
              DELTA AIR LINES, INS, a Co!Jloratiot\ NANCY PEROtiG, an
            ·-nrdivfilmil, anct DOES i through :S'Cf,iiicrusi~e
              YOU ARE BEING SUED BY PLAINTIFF:
              (LO ESTA DEMANDANDO EL DEMANDANTE):
               ARMANDO GARCIA

                NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the infonnation
                below.
                   You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
                served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form If you want the court to hear your
                case. There may be a court fonn that you can use for your response. You can find these court fonns and more infonnatlon at the California Courts
              · Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
                the court clerk for a fee waiver form. If you do not file your response on lime, you may lose the case by default, and your wages, money, and property
                may be taken without further warning from the court.
                    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
                referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
                these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
                (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
                costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
                1AVISOI Lo han demandado. Si no responde dentro de 30 dfas, la carte puede decidir en su contra sin escuchar su versi6n. Lea la informacion a
                contlnuacion.
                   Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citaci6n y papetes legates para presentar una respuesta por esctito en esta
                carte y hacer que se entregue una cop/a al demandante. Una carte o una llamada tetefonica no lo protegen. Su respuesta por escrito tlene que estar
                en formato legal correcto si desea que procesen su caso en la carte. Es poslble que haya un formulario que usted pueda usar para su respuesta.
                Puede encontrar estos formu/arios de la carte y mas informaci6n en el Centro de Ayuda de las Cortes de California (Www.sucorte.ca.govJ, en ta
                biblioteca de /eyes de su condado o en la carte que le quede mas cen:a. Si no puede pagar la cuota de presentaci6n. pk/a al secretario de la carte
                que le de un formulario de exenci6n de pago de cuotas. Si no presents su respuesta a tiempo, puede perrJer el caso por incumplimiento y ta corte le
                podra quitar su sue/do, dinero y bienes sin mas sdvettencia.
                  Hay otros requisitos legates. Es recomendable que flame a un abogado inmedistsmente. Sf no conoce a un abogado, puede llamar a un servicio de
                remis/6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
                programs de servic/os legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
                (Www.lawhelpcalifornia.orgJ, en el Centro de Ayuda de las Cortes de California. (Www.sucorte.ca.govJ o poniendose en contacto con la corte o el
                coleglo de abogados locales. AV/SO: Por fey, la corte tlene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sabre
                cualquler recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerrJo o una conces/6n de arbitraje en un caso de derecho civil. Tiene que
                pagar el gravamen de la carte antes de que la carte pueda desechar el caso.
              The name and address of the court is:                                                                      CASE NUMBER:
                                                                                                                         (Namero de/ Caso):
              (El nombre y direcci6n de la carte es):        Los Angeles Superior Court
                                                                                                                                1 9STCV01 91 6
               Central District
               111 N. Hill Street, Los Angeles, CA 90012
              The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
              (El nombre, la direcci6n y el numero de telefono def abogado def demandante, o def demandante qua no tiene abogado, es):
               Marqui Hood, Durkin & Hood LLP, 8840 Wilshire Blvd., Ste. 207, Beverly Hills, CA 90211, 310-358-3260
                                                          Sherri R. Carter Executive Officer I Clerk of Court
              DATE:                                                                Clerk. by                  H II R d                                              , Deputy
              (Fecha) 0112412019                                                   (Secretario)                  O Y O gers                                          (Adjunto)
              (For proof of service of this summons, use Proof of Service of Summons (fonn POS-01 OJ.)
              (Para prueba de entrega de esta citati6n use el fonnulario Proof of Service of Summons, (POS-010)).
                                                NOTICE TO THE PERSON SERVED: You are served
               (SEAL)
                                                1. CJ as an individual defendant.
                                                2. CJ as the person sued under the fictitious name of (specify):

                                                    3.   W     on behalf of (specify):      Delta Air Lines, Inc., a Corporation
                                                         under:   OD     CCP 416.10 (corporation)                         D        CCP 416.60 (minor)
                                                                  CJ     CCP 416.20 (defunct corporation)                 CJ       CCP 416.70 (conservatee)
                                                                  CJ     CCP 416.40 (association or partnership)          D        CCP 416.90 (authorized person)
                                                                  CJ   other (specify):
                                                    4.   CJ    by personal delivery on (date):
                                                                                                                                                                       Pa a1of1
               Fonn Adopted r..- Mandatory Use
                 Judldal Council of Caldomla
                                                                                      SUMMONS                                                 Code or Civil Procedure §§ 41220. 465
                                                                                                                                                              www.auntinfo.ca.gov
                SUM-100 [Rev. July 1, 2009)
            Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 3 of 30 Page ID #:10
Electronically FILED by Superior Court of California, County of Los Angeles on 01/24/2019 02:48 PM Sherri R. Carter, Executive Officer/Clerk of Court, by H. Rodgers,Deputy Clerk
                                                                                  ,   19STCV01916
                                        Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Lia Martin




                               Marqui Hood (SBN #214718)
                               Molly F. Durkin (SBN #246043)
                      2        DURKIN & HOOD, LLP
                               8840 Wilshire Blvd., Ste. 207
                      3        Beverly Hills, CA 90211
                               (310) 358-3260
                      4
                               (310) 861-1378 (fx)
                      5        mhood@durkinandhood.com
                               mdurkin@durkinandhood.com
                      6
                               Attorneys for Plaintiff
                      7        ARMANDO GARCIA
                      8
                                                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
                      9
                                                                         FOR THE COUNTY OF LOS ANGELES
                      10

                      11
                                                                                                            ) CaseNo.:             1 9STC\101 91 6
                                          ARMANDO GARCIA,                                                   )
                      12
                                                                                                            ~   COMPLAINT:
                      13
                                                               Plaintiff,                                   ~   1.        DISABILITY DISCRIMINATION
                                                                                                                          (Govt. Code§ 12940(a))
                      14
                                                                                                            ~   2.        FAILURE TO ACCOMMODATE
                                                                                                                          (Govt. Code§ 12940(m))
                                                                               ~ 3.
                      15
                                                               V.                                                         FAILURE TO ENGAGE IN THE
                      16                                                       )                                          INTERACTIVE PROCESS
                                                                               )                                          (Govt. Code § 12940(0))
                      17                  DELTA AIR LINES, INC., a Corporation,) 4 ·                                      RETALIATION ((Govt. Code§
                                                                                                                          12940 et seq.)
                      18
                                          NANCY PERONG, an individual, and     ~ s.                                       FAILURE TO PREVENT
                                          DOES 1 through 50, inclusive,        )                                          DISCRIMINATION
                      19                                                       ) 6.                                       FORCED UP AID LEAVE IN
                                                                               )                                          VIOLATION OF PUBLIC POLICY
                      20                              Defendants.              ) 7.                                        INTENTIONAL INFLICTION OF
                                                                               )                                           EMOTIONAL DISTRESS
                      21                                                       )
                                                                               )
                      22                                                       )                                          JURY TRIAL DEMANDED
                                                                               )
                      23
                                                                               )
                                                                               )
                                                                               )
                      24
                                                                               )
                                                                               )
                      25
                                                                               )
                                                                               )
                      26                                                       )
                                                                               )
                      27

                      28

                                                                                                   1
                                                                                               COMPLAINT
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 4 of 30 Page ID #:11




    1                                       PRELIMINARY STATEMENT
    2            The purpose of the Fair Employment and Housing Act is to allow workers, like flight
    3    attendant Armando Garcia, who suffer from debilitating medical conditions to get back to work by
    4    utilizing reasonable accommodations that do not cause their employers undue hardship.               Here,

    5    Defendant Employer Delta flouted that purpose when it needlessly and unreasonably refused

    6    Plaintiffs proposed reasonable accommodation for "aesthetic reasons," thereby forcing Plaintiff

    7    Armando Garcia onto unpaid leave for almost a year before reversing course by approving the very

    8    accommodation - an athletic shoe -- that Plaintiff had initially proposed to accommodate his

    9    disability.

                 Plaintiff Armando Garcia alleges:

    11                                          GENERAL ALLEGATIONS

    12           1.     Plaintiff Armando Garcia is an employee of Defendant Delta Air Lines, Inc., and

    13   resident of the State of California.

    14           2.     Plaintiff is informed and believes and on that basis alleges that Defendant Delta Air

    15   Lines, Inc., (hereinafter "Delta" or "Defendant Employer") is and at all relevant times was an

    16   employer conducting business within the State of California, that it maintained a place of business

    17   in Los Angeles County, California and that it employed more than five persons and was an
    18   employer as defined in the California Fair Employment and Housing Act ("FEHA").

    19           3.     Plaintiffs are informed and believe and on that basis allege that Defendant Nancy

    20   Perong , an individual domiciled in Los Angeles County, California, is a supervisory employee of

    21   Defendant Delta and had supervisory authority over Plaintiff.
                                 '
    22           4.     Plaintiff is informed and believes and on that basis alleges that Defendant Delta

    23   maintained its corporate policies and all records relevant to the practices at issue in this action at its

    24   principal place of business located in Los Angeles County, California.

    25           5.     Plaintiff sues fictitious Defendants DOES 1 through 50, inclusive, pursuant to
    26   California Code of Civil Procedure section 474 because Plaintiff does not know their true names
    27   and/or capacities, and upon ascertainment, will amend this Complaint with their true names and
    28   capacities. Plaintiff is informed and believes and on that basis alleges that each of said fictitiously
                                                             2
                                                     COMPLAINT
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 5 of 30 Page ID #:12




         named Defendants is responsible in some manner for the occurrences herein alleged, and that
    2    Plaintiffs damages were proximately caused by their conduct.
    3           6.      Plaintiff is informed and believes and on that basis alleges that at all times
    4    mentioned herein, each of the individual Defendants was in part acting within the course and scope
    5    of his or her employment and was, at least in part, serving a purpose of his or her own in carrying

    6    out the above conduct against the Plaintiff and in so doing was motivated by malice and ill will

    7    toward Plaintiff.

    8           7.      Plaintiff is informed and believes and on that basis alleges that at all times

    9    mentioned herein, each of the Defendants was acting in the employ of the other Defendants, and

    10   that said conduct was authorized and ratified by each of said Defendants and its principals.

    11                                        FACTUAL ALLEGATIONS

    12          8.      Plaintiff Garcia began working for Delta as a Flight Attendant in June 2007. As a

    13   flight attendant, Plaintiff Garcia was responsible for assisting passengers with their various needs,
    14   pushing a heavy service cart up and down the aisle to provide food and beverages to customers and

    15   assisting the flight crew as necessary. He was also responsible for the safety of passengers in

    16   dangerous or emergency conditions. It was a demanding job and Plaintiff Garcia spent most of his

    17   working hours on his feet.

    18          9.      In June 2016, Plaintiff Garcia sustained serious injuries to his back, legs and feet
    19   during a botched airplane lan?ing.

    20          10.     When Plaintiff Garcia sought medical treatment for his injuries, his doctor pulled

    21   him from work. Plaintiff Garcia hoped that with time and physical therapy, his injuries would heal

    22   sufficiently to allow him to return to his physically demanding job as a flight attendant.

    23           11.    Plaintiff Garcia was not medically released back to work until March 2017. After
    24   retraining on various issues, Plaintiff Garcia resumed work as a flight attendant in May 2017.
    25          12.     Unfortunately, however, as soon as Plaintiff Garcia returned to work and assumed
    26   his former duties, he began experiencing pain in his feet again. He consulted with his doctor, who
    27   prescribed painkillers and cortisone injections, neither of which successfully prevented Plaintiff
    28   Garcia's foot pain.
                                                           3
                                                    COMPLAINT
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 6 of 30 Page ID #:13




                13.        Plaintiff Garcia's doctor recommended that he wear tennis shoes to work to provide
    2    better arch support in hopes that would decrease the pain. Plaintiff Garcia's doctor provided him
    3    with a medical note setting forth the tennis shoe accommodation to provide to Delta.

    4           14.        On May 25, 2016, Plaintiff spoke with Randy Watkins in Delta's Inflight

    5    Administrative Services Department to request the accommodation. On May 25, 2016, Plaintiff

    6    Garcia emailed a copy of his doctor's note to Mr. Watkins. Mr. Watkins told Plaintiff Garcia that

    7    Delta does not provide job accommodations for Flight Attendants. He summarily refused Plaintiff

    8    Garcia's accommodation request. After Plaintiff Garcia protested that Delta had an obligation to

    9    make reasonable accommodations for its disabled employees, Mr. Watkins agreed to forward his

         request to Annelyse Greene Sanders in Delta's Accommodations Department.

    11          15.        Because his requested accommodation was refused, Plaintiff Garcia was unable to

    12   return to work.

    13          16.        On June 7, 2017,    Plaintiff Garcia received a request for additional information

    14   regarding his accommodations request.          He quickly provided Delta with updated medical

    15   information. On June 23, 2017, Ms. Sanders informed· Plaintiff Garcia that she had received his

    16   medical documentation and would begin the accommodation assessment review.

    17          17.        Shortly thereafter, Plaintiff Garcia participated in a conference call with Ms.

    18   Sanders, Ms. Perong and other participants in the interactive process. Plaintiff Garcia proposed a

    19   shoe called the "Condor" and provided Ms. Sanders, Ms. Perong and the other participants with the

    20   website where the shoe could be purchased, shoesforcrews.com, for review. After review, Ms.

    21   Sanders and Ms. Perong rejected the Condor shoe for aesthetic reasons, including that the shoe

    22   leather was not smooth, the shoe was not made from a solid piece of leather and other aesthetic

    23   objections.

    24          18.        On July 19, 2017, Plaintiff Garcia emailed Ms. Sanders asking that she reconsider

    25   Condor. He also proposed a second shoe, the Kinetic, noting that it was specifically designed for

    26   his medical condition.

    27          19.        Ms. Perong rejected the Kinetic, again for aesthetic reasons. Ms. Perong proposed

    28   alternative shoes, none of which were tennis shoes and none of which were specifically designed
                                                           4
                                                     COMPLAINT
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 7 of 30 Page ID #:14




     1   for Plaintiff Garcia's medical condition. The alternative shoes suggested by Ms. Perong were

    2    almost identical looking to the Condor shoe that Plaintiff Garcia had proposed, but were not
    3    specifically recommended for his particular foot condition. By suggesting these alternative shoes,
    4    Ms. Perong intentionally and maliciously denied Plaintiff Garcia a reasonable accommodation that

    5    would have allowed him to return to work.

    6           20.    Plaintiff Garcia later provided Delta with a side by side picture of the two shoes to

    7    demonstrate that they were aesthetically almost identical, but Defendant Perong disregarded the

    8    photograph and continued to insist on alternative shoes that were not designed for Plaintiffs

    9    medical condition.

    10          21.    After Plaintiff Garcia had been out of work without pay for almost two months, he

    11   informed Delta that he intended to file a charge with the Equal Opportunity Employment

    12   Commission ("EEOC") and did so on August 1, 2017.

    13          22.    Ms. Sanders and Ms. Perong continued to insist that Plaintiff Garcia consider the

    14   alternative shoes, which they claimed looked more like "dress shoes", despite the fact that Ms.

    15   Perong's alternative shoes selections were not consistent with Plaintiff Garcia's doctor's

    16   recommendation.

    17          23.     When Plaintiff Garcia reviewed the shoes proposed by Ms. Perong with his doctor,

    18   however, his doctor was unable to discern whether the shoes had a soft or hard sole, so he was

    19   unable to approve any of the proposed shoes.      Plaintiff Garcia informed Ms. Perong and Ms.

    20   Sanders that his physician was unable to conclude that any of shoes proposed by Delta would

    21   accommodate his condition.

    22          24.     In September 2017, the EEOC invited Plaintiff Garcia and Delta to participate in a

    23   mediation. The mediation occurred in October. Plaintiff Garcia was hopeful that this process

    24   would resolve his issues but unfortunately it did not. After concluding that an EEOC-brokered

    25   solution was not going to come to fruition, Plaintiff Garcia re-initiated the interactive process in
    26   March 2018.
    27          25.     On March 5, 2018, Plaintiff Garcia asked Delta to again reconsider the Condor or

    28   the Kinetic. He also decided to try one of Delta's proposed shoes in the interim. Because he had
                                                       5
                                                   COMPLAINT
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 8 of 30 Page ID #:15




         been on unpaid leave for such an extensive period of time, Delta's more expensive shoe proposal

    2    was a hardship for Plaintiff Garcia. As a result, he requested Delta pay for the shoe.

    3           26.     After negotiating the cost issue, Plaintiff Garcia ordered one of Delta's proposed

    4    shoes and wore it around his house for seven days. The shoe, however, lacked adequate support

    5    and did not mitigate Plaintiffs foot pain. On April 4, 2018, Plaintiff Garcia notified Delta that the

    6    shoe did not accommodate his condition and requested to continue the interactive process to

    7    identify a reasonable accommodation that would allow him to return to work. Plaintiff Garcia

    8    emailed Ms. Sanders two additional shoes that would accommodate his condition. He again asked

    9    Delta to reconsider its refusal to allow him to wear either the Condor shoe that he had originally

    10   proposed.

    11          27.     On April 25, 2018, Ms. Sanders told Plaintiff Garcia that his request to be

    12   accommodated with the Condor and/or the Kinetic athletic shoe was under review.

    13          28.     On May 2, 2018, Delta reversed its decision not to approve the Condor:            Ms.

    14   Sanders informed Plaintiff Garcia that the Condor - the shoe that he had first proposed eleven

    15   months before in June 2017 -- was approved as a reasonable accommodation. Delta made no effort

    16   to explain why it had forced Plaintiff Garcia off work for almost a year when the first

    17   accommodation he proposed - the Condor shoe - was in fact a reasonable accommodation.

    18          29.     Thereafter, Plaintiff Garcia returned to work at Delta as a flight attendant. The

    19   Condor shoe helped significantly with his foot pain. He has been using the shoe without incident

    20   since his return to work. He continues to suffer from the financial and emotional hardship of being

    21   needlessly forced out of work for almost a year.

    22          30.     Within the time provided by law, Plaintiff filed a charge with the Equal Employment

    23   Opportunity Commission ("EEOC"). On or about August 1, 2017, Plaintiff received a right-to-sue

    24   letter from the California Department of Fair Employment and Housing (DFEH), stating that the

    25   EEOC would be responsible for the processing of his charge. Such letter is attached hereto as

    26   Exhibit A.
    27          31.     Pursuant to Government Code section 12965(d), the deadline to file a civil action

    28   under the California Fair Employment and Housing Act was tolled during the pendency of the
                                                        6
                                                    COMPLAINT
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 9 of 30 Page ID #:16




         EEOC's investigation of Plaintiffs complaint.

    2           32.     The EEOC conducted an investigation into Plaintiffs charge. On or about October

    3    25, 2018, Plaintiff received a right-to-sue notice from the EEOC. Such letter is attached hereto as

    4    Exhibit B.
    5           33.     The herein cited actions of Defendants against Plaintiff were done with malice,

    6    fraud, or oppression, and in reckless disregard of Plaintiffs rights under the authorities stated

    7    herein below, including the Fair Employment and Housing Act.

    8                                        FIRST CAUSE OF ACTION

    9             (DISABILITY DISCRIMINATION AGAINST DEFENDANT EMPLOYER)

    10          34.     Plaintiff repleads, realleges and incorporates by reference each and every allegation

    11   set forth in this Complaint.

    12          35.     At all times mentioned in this complaint, the California Fair Employment and

    13   Housing Act, Government Code § 12940 et seq. was in full force and effect and was binding on

    14   Defendant Delta.    These sections require Defendant to refrain from discriminating against any

    15   employee on the basis of a physical or mental disability, among other things.

    16          36.     Plaintiff suffered from a qualifying disability, namely, his debilitating foot condition,

    17   as alleged hereinabove.

    18          37.     Plaintiff was competently performing his job duties with Defendant Delta and could

    19   continue to do so with reasonable accommodation, including but not limited to the Condor shoe that

    20   was eventually approved by Delta.

    21          38.     Plaintiff believes and thereon alleges that his disability, and/or his need for

    22   accommodations were a factor in Defendant Delta's decision to take adverse action against him,

    23   including but not limited to forcing him onto unpaid leave for almost a year, as described

    24   hereinabove.

    25          39.     Such discrimination is in violation of Government Code 12940, et seq. and has

    26   resulted in damage and injury to Plaintiff as alleged herein.

    27          40.     As a proximate result of Defendant's willful, knowing and intentional discrimination

    28   against Plaintiff, he has sustained substantial losses in earnings and other employment benefits in
                                                            7
                                                    COMPLAINT
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 10 of 30 Page ID #:17




          an amount according to proof.

     2           41.     As a proximate result of Defendant's willful, knowing and intentional discrimination

     3    against Plaintiff, he has suffered and continues to suffer humiliation, emotional distress, mental and

     4    physical pain and anguish, all to his damage in a sum according to proof.

     5           42.     Defendants, and each of them, acted for the purpose of causing Plaintiff to suffer

     6    financial loss and severe emotional and physical distress and are guilty of oppression and malice,

     7    justifying an award of exemplary and punitive damages.

     8           43.     Plaintiff has incurred and continues to incur legal expenses and attorneys' fees.

     9    Plaintiff is presently unaware of the precise amount of these expenses and fees and prays leave of

          court to amend this complaint when the amounts are more fully known.

     11          44.     Plaintiff requests that injunctive relief be issued requiring Defendant Delta to cease

     12   and desist from any discriminatory practices and to take action, including but not limited to hiring,

     13   reinstatement or upgrading of employees to effectuate the purposes of Government Code 12940, et

     14   seq.
     15                                    SECOND CAUSE OF ACTION

     16            (FAILURE TO ACCOMMODATE AGAINST DEFENDANT EMPLOYER)

     17          45.     Plaintiff repleads, realleges and incorporates by reference each and every allegation

     18   set forth in this Complaint.

     19          46.     At all times mentioned in this complaint, the California Fair Employment and

     20   Housing Act, Government Code § 12940 et seq. was in full force and effect and was binding on

     21   Defendant Delta. These sections require Defendant to make reasonable accommodations for the

     22   disability of any employee, among other things.

     23          47.     Plaintiff suffered from a qualifying disability, as alleged hereinabove.

     24          48.     Plaintiff requested a reasonable accommodation for his disability, i.e., that he be

     25   allowed to wear athletic shoes - the Condor shoe, specifically. Defendant refused to allow him to

     26   the wear the Condor shoe, thereby forcing him to take unpaid leave for nearly a year, when in fact

     27   the Condor shoe was a reasonable accommodation, as demonstrated by Delta's decision to allow

     28   him to wear the Condor after he was out of work for 11 months.
                                                            8
                                                     COMPLAINT
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 11 of 30 Page ID #:18




     1           49.     Plaintiff could have performed the essential duties of his job with reasonable
     2    accommodation, including but not limited to being allowed to wear the Condor shoe.

     3           50.     Such failure to accommodate is in violation of Government Code 12940, et seq. and
     4    has resulted in damage and injury to Plaintiff as alleged herein.

     5           51.     As a proximate result of Defendants' willful, knowing and intentional failure to

     6    accommodate Plaintiff, he has sustained substantial losses in earnings and other employment

     7    benefits in an amount according to proof.

     8           52.     As a proximate result of Defendants' willful, knowing and intentional failure to

     9    accommodate Plaintiff, he has suffered and continues to suffer humiliation, emotional distress,

     10   mental and physical pain and anguish, all to his damage in a sum according to proof.

     11          53.     Defendants, and each of them, acted for the purpose of causing Plaintiff to suffer

     12   financial loss and severe emotional and physical distress· and are guilty of oppression and malice,

     13   justifying an award of exemplary and punitive damages.

     14          54.     Plaintiff has incurred and continues to incur legal expenses and attorneys' fees.

     15   Plaintiff is presently unaware of the precise amount of these expenses and fees and prays leave of

     16   court to amend this complaint when the amounts are more fully known.

     17          55.     Plaintiff requests that injunctive relief be issued requiring Defendant Delta to cease

     18   and desist from any discriminatory practices and to take action, including but not limited to hiring,

     19   reinstatement or upgrading of employees to effectuate the purposes of Government Code 12940, et

     20   seq.
    21                                       THIRD CAUSE OF ACTION

     22                    (FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS

     23                                  AGAINST DEFENDANT EMPLOYER)

     24          56.     Plaintiff repleads, realleges and incorporates by reference each and every allegation
     25   set forth in this Complaint.
     26          57.     At all times herein mentioned, Government Code sections 12940, et seq., were in
     27   full force and effect and were binding on Defendant Delta. These sections require Defendant to
     28   engage in an interactive process of communication with Plaintiff regarding possible reasonable
                                                             9
                                                      COMPLAINT
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 12 of 30 Page ID #:19




          accommodations for his known disability.

     2             58.   Plaintiff suffered from a qualifying disability, as alleged herein above.

     3             59.   Plaintiff required reasonable accommodation for his disability, including but not

     4    limited to being allowed to wear athletic shoes, specifically the Condor shoe, but Defendant Delta

     5    failed to engage in a timely, good faith interactive process to determine effective reasonable

     6    accommodation for Plaintiffs disability.

     7             60.   Plaintiff could have performed the essential duties of his job with reasonable

     8    accommodation, including but not limited to being allowed to wear athletic shoes, namely the

     9    Condor shoe.

    10             61.   Such failure to engage in the interactive process is in violation of Government Code

    11    12940, et seq. and has resulted in damage and injury to Plaintiff as alleged herein.

    12             62.   As a proximate result of Defendants' willful, knowing and intentional failure to

    13    engage in the interactive process with Plaintiff, he has sustained and continues to sustain substantial

    14    losses in earnings and other employment benefits in an amount according to proof.

     15            63.   As a proximate result of Defendants' willful, knowing and intentional failure to

    16    engage in the interactive process with Plaintiff, he has suffered and continues to suffer humiliation,

     17   emotional distress, mental and physical pain and anguish, all to his damage in a sum according to

     18   proof.

     19            64.   Defendants, and each of them, acted for the purpose of causing Plaintiff to suffer

    20    financial loss and severe emotional and physical distress and are guilty of oppression and malice,

    21    justifying an award of exemplary and punitive damages.

    22             65.   Plaintiff has incurred and continues to incur legal expenses and attorneys' fees.

    23    Plaintiff is presently unaware of the precise amount of these expenses and fees and prays leave of

    24    court to amend this complaint when the amounts are more fully known.

    25             66.   Plaintiff requests that injunctive relief be issued requiring Defendant Delta to cease

     26   and desist from any discriminatory practices and to take action, including but not limited to hiring,

    27    reinstatement or upgrading of employees to effectuate the purposes of Government Code 12940, et

    28    seq.


                                                     COMPLAINT
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 13 of 30 Page ID #:20




     1                                      FOURTH CAUSE OF ACTION

     2                           (RETALIATION (GOVERNMENT CODE § 12940)

     3                                  AGAINST DEFENDANT EMPLOYER)

     4           67.     Plaintiff repleads, realleges and incorporates by reference each and every allegation

     5    set forth in this Complaint, as through fully set forth herein.

     6           68.     At all times mentioned in this complaint, the California Fair Employment and

     7    Housing Act, Government Code § 12940 et seq. was in full force and effect and was binding on

     8    Defendant Employer. These sections prohibit employers from taking adverse action or otherwise

     9    discriminating against employees because they requested accommodations or raised complaints

     10   about discrimination or retaliation, among other things.

     11          69.     During the course of Plaintiffs employment with Defendant Employer, he engaged

     12   in protected activity, namely requesting accommodations for his disability, and complained to

     13   Defendants, and each of them, that he felt he was being discriminated against and/or retaliated

     14   against for being disabled and/or requesting accommodations for his disability. As alleged above,

     15   Defendant Delta retaliated against Plaintiff for requesting accommodations and/or complaining of

     16   discrimination and/or retaliation by refusing to allow him to return to work by maliciously denying

     17   a reasonable accommodation that Delta knew was not an undue hardship.

     18          70.      Such retaliation was in violation of Government Code sections 12940, et seq. and the

     19   public policy embodied, and has resulted in damage and injury to the Plaintiff as alleged herein.

     20           71.    As a proximate result of Defendants' willful, knowing and intentional retaliation

     21   against Plaintiff, he has sustained a substantial losses in earnings and other employment benefits in

     22   an amount according to proof.

     23           72.     As a proximate result of Defendants' willful, knowing and intentional retaliation

     24   against Plaintiff, he has suffered and continues to suffer humiliation, emotional distress, mental and

     25   physical pain and anguish, all to his damage in a sum according to proof.

     26           73.     Defendants and each of them acted for the purpose of causing Plaintiff to suffer

     27   financial loss and severe emotional distress and physical distress and are guilty of oppression and

     28   malice, justifying an award of exemplary and punitive damages.
                                                         11
                                                      COMPLAINT
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 14 of 30 Page ID #:21




                 74.       Plaintiff has incurred and continues to incur legal expenses and attorneys' fees.

     2    Plaintiff is presently unaware of the precise amount of these expenses and fees and prays leave of

     3    court to amend this complaint when the amounts are more fully known.

     4           75.       Plaintiff requests that injunctive relief be issued requiring Defendant Employer to

     5    cease and desist from any discriminatory practices and to take action, including but not limited to

     6    hiring, reinstatement or upgrading of employees to effectuate the purposed of Government Code

     7    12940, et seq.

     8                                        FIFTH CAUSE OF ACTION

     9                     (FAILURE TO PREVENT DISCRIMINATION & RETALIATION

     10                                 AGAINST DEFENDANT EMPLOYER)

     11          76.       Plaintiff repleads, realleges and incorporates by reference each and every allegation

     12   set forth in this Complaint, as though fully set forth herein.

     13          77.       At all times mentioned in this complaint, Government Code sections 12940, et seq.

     14   were in full force and effect and were binding on Defendant Delta.            These sections require

     15   Defendant to take all reasonable steps necessary to prevent discrimination and retaliation from

     16   occurring in its workplace, among other things.

     17          78.       During the course of Plaintiffs employment, Defendant discriminated and/or

     18   retaliated against Plaintiff on the basis of his disability and/or his requests to engage in the

     19   interactive process and to be granted reasonable accommodation, as alleged hereinabove.

     20          79.       During the course of Plaintiffs employment, Defendant retaliated against Plaintiff

     21   on the basis of his protected complaints regarding Defendant Delta's discriminatory response to his

     22   disability and/or his requests to engage in the interactive process and to be granted reasonable

     23   accommodation, as alleged hereinabove.

     24           80.      Defendant Delta was aware of the discrimination and retaliation to which the

     25   Plaintiff was subjected and failed to take all reasonable steps necessary to prevent such
     26   discrimination from occurring.
     27           81.      Such failure to prevent discrimination and/or retaliation was in violation of

     28   Government Code sections 12940, et seq. and the public policy embodied therein, and have resulted
                                                         12
                                                      COMPLAINT
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 15 of 30 Page ID #:22




          in damage and injury to the Plaintiff as alleged herein.

     2           82.     As a proximate result of Defendant's willful, knowing and intentional failure to

     3    prevent discrimination of Plaintiff, he has suffered and continues to suffer humiliation, emotional

     4    distress, mental and physical pain and anguish, all to his damage in a sum according to proof.

     5           83.     Defendants and each of them acted for the purpose of causing Plaintiff to suffer

     6    financial loss and severe emotional distress and physical distress and are guilty of oppression and

     7    malice, justifying an award of exemplary and punitive damages.

     8           84.     Plaintiff has incurred and continues to incur legal expenses and attorneys' fees.

     9    Plaintiff is presently unaware of the precise amount of these expenses and fees and prays leave of

     10   court to amend this complaint when the amounts are more fully known.

     11          85.     Plaintiff requests that injunctive relief be issued requiring Defendant Delta to cease

     12   and desist from any discriminatory practices and to take action, including but not limited to hiring,

     13   reinstatement or upgrading of employees to effectuate the purposes of Government Code 12940, et

     14   seq.
     15                                       SIXTH CAUSE OF ACTION

     16                    (ADVERSE ACTION IN VIOLATION OF PUBLIC POLICY

     17                                 AGAINST DEFENDANT EMPLOYER)

     18          86.     Plaintiff repleads, realleges and incorporates by reference each and every allegation

     19   set forth in this Complaint, as though fully set forth herein.

    20           87.     At all times herein mentioned, the California Government Code section 12940, et

     21   seq. were in full force and effect and was binding on Defendant Delta. These authorities state the

     22   clear public policy of the State of California to require Defendant Employer to refrain from

     23   discriminating against Plaintiff on the basis of his disability or failing to accommodate a disability,

     24   or retaliating against Plaintiff for making protected complaints of disability discrimination.

     25          88.     Plaintiff believes and thereon alleges that Defendants were motivated to force him

     26   onto extended unpaid leave on grounds that violate Govt. Code § 12940 et seq. as set forth above.

     27           89.    As a proximate result of Defendant Employer's willful, knowing and intentional

     28   disability discrimination and failure to accommodate Plaintiff, Plaintiff has sustained sustain
                                                             13
                                                      COMPLAINT
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 16 of 30 Page ID #:23




          substantial losses in earnings and other employment benefits in an amount according to proof.
     2           90.     As a proximate result of Defendant Employer's willful, knowing and intentional
     3    disability discrimination and failure to accommodate Plaintiff, Plaintiff has suffered and continues

     4    to suffer humiliation, emotional distress, mental and physical pain and anguish, all to his damage in

     5    a sum according to proof.

     6           91.     Defendant Employer acted for the purpose of causing Plaintiff to suffer financial loss

     7    and severe emotional distress and physical distress and is guilty of oppression and malice,

     8    justifying an award of exemplary and punitive damages.

     9           92.     Plaintiff has incurred and continues to incur legal expenses and attorneys' fees.

     10   Plaintiff is presently unaware of the precise amount of these expenses and fees and prays leave of

     11   court to amend this complaint when the amounts are more fully known.

     12                                     SEVENTH CAUSE OF ACTION

     13                    (INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

     14                                   AGAINST DEFENDANT PERONG)

     15          93.     Plaintiff repleads, realleges and incorporates by reference each and every allegation

     16   set forth in this Complaint, as though fully set forth herein.

     17          94.     Defendant Perong engaged in extreme and outrageous conduct when she knowingly

     18   and intentionally discriminated against Plaintiff on the basis of his disability by forcing Plaintiff off

     19   of work for almost a year instead of allowing him to utilize the reasonable accommodation he

     20   proposed. Defendant Perong claimed to have rejected Plaintiff Garcia's proposed accommodation

     21   for purely aesthetic reasons and then proposed, in the alternative, a shoe that was not designed for

     22   Plaintiff's medical condition but was aesthetically almost identical to the shoe Plaintiff proposed.

     23   Both shoes were black, leather, lace ups, but Defendant Perong continued to insist on alternative

     24   shoes that were not designed for Plaintiff's medical condition. In so doing, Defendant Perong

     25   abused her supervisory power over Plaintiff and exercised it in an intentional and malicious

     26   manner, knowing that her actions would cause mental distress to Plaintiff by denying him his

     27   livelihood and forcing him on to unnecessary disability leave from his job as a flight attendant.

     28           95.     Defendant Perong, in acting as alleged above, intended to cause Plaintiff Garcia
                                                         14
                                                      COMPLAINT
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 17 of 30 Page ID #:24




          emotional distress or acted with reckless disregard of the probability that Plaintiff Garcia would

     2    suffer emotional distress.

     3            96.     Plaintiff Garcia did suffer extreme emotional distress as a result of Defendant

     4    Perong's actions as alleged above.

     5            97.     Defendant Perong's conduct, as alleged above, was a substantial factor in causing

     6    Plaintiff Garcia severe emotional distress.

     7            98.     As a proximate result of Defendant Perong's willful, knowing and intentional acts,

     8    Plaintiff has suffered and continues to suffer humiliation, emotional distress, mental and physical

     9    pain and anguish, all to his damage in a sum according to proof.

                                                  PRAYER FOR RELIEF

     11           WHEREFORE, Plaintiff prays for judgment as follows:

     12           1.      For compensatory damages, including lost earnings and other employment benefits

     13   in an amount according to proof;

     14           2.      For damages for emotional distress, humiliation and mental anguish in an amount

     15   according to proof;

     16           3.      For punitive damages .in an amount appropriate to punish Defendants and to deter

     17   others from engaging in similar conduct;

     18           4.      For equitable and/or injunctive relief;

     19           5.      For pre and post judgment interest as allowed by law;

     20           6.      For attorneys' fees and costs of suit incurred herein pursuant to California

     21   Government Code§ 12965(b) and any other applicable statute or regulation;

     22           7.      For such other and further relief as the Court may deem just and proper.

     23   Plaintiff requests a trial by jury on all issues so triable.

     24
          Dated: January 14, 2019                                   DURKIN AND HOOD, LLP
     25

     26

     27                                                    By:
                                                                   MARQUIHOOD
     28                                                            Attorneys for Plaintiff
                                                           15
                                                        COMPLAINT
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 18 of 30 Page ID #:25




                      EXHIBIT A
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 19 of 30 Page ID #:26


             STAIE OF CAf rfORNPA I Busiooss Cooswnec Seorices and Hosmlnq Afl!QSY                     GOVERNOR EDMUND G BROWN 18

             DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                            DIRECTOR KEVlN KISH
             2218 Kausen Drive, Suite 100 I Elk Grove I CA 195758
             800-884-1684 I TOO 800-700-2320
             www.dfeh.ca.gov I email: contaclcenter@dfeh.ca.gov




  Ryan D. Langel                                                                       EEOC Number   480-2017-02549
  Special Counsel                                                                    · Case Name     Armando Garcia
  DELTA AIRLINES                                                                       Filing Date   August 1, 2017
  1030 Delta Boulevara
  Atlanta, GA 30354



                                 NOTICE TO COMPLAINANT AND RESPONDENT

  This is to advise you that the above-referenced complaint is being dual filed with the California
  Department of Fair Employment and Housing (DFEH), a state agency, and the United States
  Equal Employment Opportunity Commission (EEOC), a federal agency. The complaint will be
  filed in accordance with California Government Code section 12960. The notice constitutes
  service pursuant to Government Code section 12962.

  The EEOC is responsible for the processing of this complaint and the DFEH will not be
  conducting an investigation into this matter. Please contact EEOC directly for any discussion
  of the complaint or the investigation.


                                  NOTICE TO COMPLAINANT OF RIGHT TO SUE

  This letter is also your state Right to Sue notice. This state Right to Sue Notice allows you
  to file a prjyate lawsuit. According to Government Code section 12965, subdivision (b), you
  may bring a civil action under the provisions of the Fair Employment and Housing Act against
  the person, employer, labor organization or employment agency named in the above-
  referenced complaint. The lawsuit may be filed in a State of California Superior Court.
  Government Code section 12965, subdivision (b), provides that such a civil action must be
  brought within one year from the date of this notice or, pursuant to Government Code section
  12965, subdivision (d)(2), 90 days from receipt of the federal right-to-sue letter from the
  EEOC, whichever is later. You should consult an attorney to determine with accuracy the date
  by which a civil action must be filed. This right to file a civil action may be waived in the event a
  settlement agreement is signed.

  Be advised, the DFEH does not retain case records beyond three years after a complaint is
  filed.




                                                                                                         (Revised 11/2016)
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 20 of 30 Page ID #:27




                       EXHIBITB
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 21 of 30 Page ID #:28

                           U.S. EQUAL Ei'\IPLOYMENT OPPORTUNITY CO:\J:\IISSlON
                                            Los Angeles District Office
                                                                                         155 E. Templ.: S1ree1. -I"' Floor
                                                                                               Los Angdcs. C\ 90011
                                                                               7'a1ionnl Contact Center. (SD0I 669-1000
                                                                          ~mii,nal Cnntac1 Center TTY: (80Di 669-682(}
                                                                                        m' (113> &9-1-1111
                                                                                        FAX (1131 S9:l-11 IS

       Armando Garcia
       11646 Spry St.
       Norwalk, CA 90650


              Re:     Annando Garcia v. Delta Airlines
                      EEOC Charge Number: 480-2017-02549

       Mr. Garcia,

      The Equal Employment Opportunity Commission has detennined that efforts to conciliate this
      charge as required by the Americans with Disabilities Act of 1990, as amended, have been
      unsuccessful. This, letter constitutes the notice required by 1601.25 of the Equal Employment
      Opportunity Commission's Procedural Regulations which provides that the Commission shall
      notify the parties in writing when it determines that further conciliation efforts would be futile or
      non-productive.

       No furti1er efforts to conciliate this case will be made by the Equal Employment Opportunity
       Commission. The.Commission has determined that it will not bring a lawsuit. The issuance of
       the enclosed Notice .of Right to Sue cone! udes the processing of your charge by the Commission.
       If you decide·to sue, you must file a complaint in Federal District Court within 90 clays from the
       re.ceipt of the Notice of Right to Sue.

                                                    On Beh,alf of the Commission



         '
       Date                                         Ro a M. Viramontes, District Director.ji-
                                                    Los Angeles District Office
 Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 22 of 30 Page ID #:29

EEOC Form 161-A (11116)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                         NOTICE OF RIGHT TO                  Sue
                                                           (CONG/LIA TION FAILURE)
To:    Armando Garcia                                                           From:     Los Angeles District Office
       11646 Spry St                                                                      255 E. Temple St. 4th Floor
       Norwalk, CA 90650                                                                  Los Angeles, CA 90012




       D         On behalf of person(s) aggrieved whose identity is
                 CONFIDENTIAL (29 CFR §1601. 7(a))

EEOC Charge No.                       EEOC Representative                                                               Telephone No.

                                      Brandon Mancia,
·480-2017-02_549                      Investigator                                                                      (213) 894-1014

TO THE PERS.ON AGGRIEVED:

This notice concludes the EEOC's processing of the above-numbered charge. The EEOC found reasonable cause to believe
that violations of the statute(s) occurred with respect to some or all of the matters alleged in the charge but could not obtain a
settlement with the Respondent that would provide relief for you. In addition, the EEOC has decided that it will not bring suit
against the Respondent at this time based on this charge and will close its file in this case. This does not mean that the EEOC
is certifying' that the Respondent is in compliance with the law, or that the EEOC will not sue the Respondent later or intervene
later in your lawsuit ifyou decide to sue on your own behalf.

                                                       - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached lo this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2-years (3 years for willful violations) of the
alleged EPA.underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.                                                            -

If you file, suit, based on this charge, please send a copy of your court complaint to this office.

                                                             On behalf of the Com ission




 Enclosures(s)
                                                                                                                              (Date Mailed)


 cc:     Ryan D. Langel                                                        Molly Durkin
         Special Counsel                                                       DURKIN & HOOD
         DELTA AIRLINES                                                        8840 Wilshire Blvd., Suite 207
         1030 Delta Blvd                                                       Beverly HIiis, CA 90211
         Dept. 981
         Atlanta, GA 30354
           Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 23 of 30 Page ID #:30
Electronically FILED by Superior Court of California, County of Los Angeles on 01/24/20tii!1:2r.~9't@rri R. Carter, Executive Officer/Clerk of Court, by H. Rodgers.Deputy Clerk

                                                                                                                                                                                 CM-010
                                        <rr,~Slate Bar number. and ado'rossj
               ATTORNEY OR PARTY WITHOUT ATTORNEY
             --Marqui Hood SBN 214718; Mol y . Durkin SBN 24604
                                                                                                                                                FOR COURT USE ONLY

                   DURK.IN & HOOD, LLP
                   8840 Wilshire Blvd. Ste. 207
                   Beverly Hills, CA 90211
                           TELEPHONENO.:
               ATTORNEY FoR <NameJ:
                                                v10  358-3260
                                                 laintiff Armando Garcia
                                                                                  FAXNO.:   (310)86}-}378
              SUPERIOR couRr OF CALIFORNIA, couNrv OF                      Los Angeles
                         STREET ADDRESS:        111 N. Hill St.
                        MAILING ADDRESS:

                        cITY AND ZJP coDE:      Los An~esk90012
                            BRANCH NAME:        Stanley os
                   CASE NAME:
                   Garcia v. Delta Air Lines Inc., et al.
                                                                                                                               CASE NUMBER:
                        CIVIL CASE COVER SHEET                                       Complex Case Designation
              0            Unlimited     Limited    D                                                     1                             9STC:V01 91 6
                           (Amount       (Amount                     Counter    D         Joinder     D
                                                                                                       JUDGE:
                           demanded      demanded is          Filed with first appearance by defendant
                           exceeds $25,000)
                                         $25,000 or less)          (Cal. Rules of Court, rule 3.402)    DEPT:

                                             Items 1-6 below must be completed (see mstructJons on page 2).
              1. Check one box below for the case type that best describes this case:
                       Auto Tort                                              Contract                                  Provlsionally Complex Civil Litigation
                       D      Auto (22)                                       D      Breach of contract/warranty (06)   (Cal. Rules of Court, rules 3.40D-3.403)
                       D      Uninsured motorist (46)                         D      Rule 3.740 collections (09)        D     AntitrusVTrade regulallon (03)
                       Other Pl/PD/WO (Personal Injury/Property               D      Other collections (09)             D     Construction defect (10)
                       Damage/Wrongful Death) Tort                            D      Insurance coverage (18)            D     Mass tort (40)
                       D      Asbestos (04)                                   D      Other contract (37)                D     Securities litigation (28)
                       D      Product liablllty (24)                          Real Property                             D     Environmental/Toxic tort (30)
                       D      Medical malpractice (45)                        D Eminent domain/Inverse                  D     Insurance coverage claims arising from the
                       D      Other Pl/PD/WO (23)                                   condemnation (14)                         above listed provisionally complex case
                       Non-Pl/PD/WO (Other) Tort                              D Wrongful eviction (33)                        types (41)

                       D
                       Business tori/unfair business practice (07)            D Other real property (26)      Enforcement of Judgment
                       D
                       Civil rights (08)                           Unlawful Detainer                                    D
                                                                                                                     Enforcement of judgment (20)
                       D
                       Defamation (13)                                        D
                                                                          Commercial    (31)                  Mlscellaneous Civil Complaint
                       D
                       Fraud(16)                                              D
                                                                         Residential (32)                     0 RIC0(27)
                       D
                       Intellectual property (19)                             D
                                                                          Drugs(38)                                     D
                                                                                                                     Other complaint (not specified above) (42)
                       D
                       Professional negligence (25)                Judicial Review                            Miscellaneous Clvll Petition
                       D
                       Other non-Pl/PD/WO tort (35)                           D
                                                                         Assel forfeiture (05)                          D
                                                                                                                     Partnership and corporate governance (21)
                 Employment                                        □· Petition re: arbitration award (11)               D
                                                                                                                     Other petition (not specified above) (43)
                       D
                       Wrongful termination (36)                              D
                                                                         Writ of mandate (02)
                       W
                       Other employment (15)                                  D
                                                                          Other judicial review (39)
              2. This case LI is            L£J is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
                 factors requiring exceptional judicial management:
                 a.        D
                           Large number of separately represented parties              d.          D
                                                                                                Large number of witnesses
                 b.        D
                           Extensive motion practice raising difficult or novel        e.          D
                                                                                                Coordination with related actions pending in one or more courts
                           issues that will be time-consuming to resolve                        in other counties, states, or countries, or in a federal court
                 c.        D
                           Substantial amount of documentary evidence                  f.          D
                                                                                                Substantial postjudgment judicial supervision
              3.       Remedies sought (check all that apply): a.[Z] monetary b. [ZJ nonmonetary; declaratory or injunctive relief                                  c. [Z] punitive
              4.       Number of causes of action (specify): 7
              5.       This case         D
                                         is             W
                                                    is not a class action suit.
              6.       If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
              Date: January I 4, 2019
              Marqui Hood
                                                    (TYPE OR PRINT NAME)
                                                                                          NOTICE
                                                                                                         ►      C   ~ORNEYFORPARlY)


                   •   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
                       under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
                       in sanctions.
                   •   File this cover sheet in addition to any cover sheet required by local court rule.
                   •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                       other parties to the action or proceeding.
                   •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlv.
                                                                                                                                                                                !Satto1 of2
              Fonn Adopted tor Mandalcxy Use                                  CIVIL CASE COVER SHEET                              Cal Rules of Court. rules 2.30. 3.220. 34~.403. 3.740.
                   Judicial Council of California                                                                                        cal. Slandards of Judicial Administration, Sid. 3.10
                   CM-010 [Rev. July 1. 2007)                                                                                                                          ww.v.courtinfo.ca.gov
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 24 of 30 Page ID #:31


                                                                                                                                        CM-010
                                        INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plalntlffs and Others FIiing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case fisted in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in Item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties In Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit A collections case does not indude an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3. 740.
To Parties In Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provlslonatly Complex Civil Litigation (Cal.
    Auto (22)-Personal Injury/Property               Breach of Contract/Warranty (06)               Rules of Court Rules 3.40~3.403)
        Damage/Wrongful Death                            Breach of Rental/Lease                          AntitrusVTrade Regulation (03)
    Uninsured Motorist (46) (ff the                           Contract (not unlawful detainer            Construction Defect (10)
        case involves an uninsured                                or wrongful eviction)                  Claims Involving Mass Tort (40)
        motorist claim subject to                        Contract/Warranty Breach-seller                 Securities Litigation (28)
        amitratlon, check this item                           Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
        Instead of Auto)                                 Negligent Breach of Contract/                   Insurance Coverage Claims
Other Pl/PD/WO (Personal Injury/                              Warranty                                        (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                    case type listed above) (41)
 Tort                                                Collections (e.g.• money owed, open             Enforcement of Judgment
        Asbestos (04)                                    book accounts) (09)                             Enforcement of Judgment (20)
           Asbestos Property Damage                      Collection Case-Seller Plaintiff                     Abstract of Judgment (Out of
            Asbestos Personal Injury/                    Other Promissory Note/Collections                          County)
                Wrongful Death                                Case                                            Confession of Judgment (non-
        Product Llabll!ty (not asbestos or           Insurance Coverage (not provisionally                          domestic relations)
                                                         complex) (18)                                        Sister State Judgment
           toxic/environmental) (24)                     Auto Subrogation                                     Administrative Agency Award
        Medical Malpractice (45)
           Medical Malpractice-                         Other Coverage                                            (not unpaid taxes)
                 Physicians & Surgeons              Other Contract (37)                                       Petition/Certification of Entry of
                                                                                                                  Judgment on Unpaid Taxes
           Other Professional Health Care               Contractual Fraud
                 Malpractice                            Other Contract Dispute                                Other Enforcement of Judgment
                                                                                                                    Case
        Other PI/PD/WD (23)                      Real Property
           Premises Liability (e.g., slip           Eminent Domain/Inverse                           Miscellaneous Civil Complaint
                 and fall)                               Condemnation (14)                               RICO(27)
           Intentional Bodily Injury/PD/WO          Wrongful Eviction (33)                               Other Complaint (not specified
                                                                                                              above) (42)
                 (e.g., assault, vandansm)          Other Real Property (e.g., quiet title) (26)              Declaratory Relief Only
            Intentional Infliction of                   Writ of Possession of Real Property                   Injunctive Relief Only (non-
                 Emotional Distress                      Mortgage Foreclosure                                       harassment)
            Negligent Infliction of                      Quiet Title                                          Mechanics Lien
                 Emotional Distress                      Other Real Property (not eminent                     Other Commercial Complaint
           Other PI/PD/WD                                domain, /andlordlfenant, or                                Case (non-tort/non-complex)
 Non-Pl/PD/WO (Other) Tort                               foreclosure}                                         Other Civil Complaint
    Business Tort/Unfair Business                Unlawful Detainer                                                 (non-tort/non-complex)
       Practice (07)                                Commercial (31)                                   Miscellaneous Civil Petition
    Civil Rights (e.g., dlsaiminatlon,              Residential (32)                                     Partnership and Corporate
        false arrest) (not cMI                       Drugs (38) (if the case involves illegal                  Governance (21)
         harassment) (08)                                drugs, check this item; otherwise,              Other Petition (not specified
    Defamation (e.g., slander, libel)                    report as Commercial or Residential}                 above) (43)
          (13)                                   Judicial Review                                              Civil Harassment
    Fraud (16)                                       Asset Forfeiture (05)                                    Workplace Violence
    Intellectual Property (19)                       Petition Re: Arbitration Award (11)                       Elder/Dependent Adult
    Professional Negligence (25)                     Writ of Mandate (02)                                           Abuse
        Legal Malpractice                                Writ-Administrative Mandamus                          Election Contest
        Other Professional Malpractice                   Writ-Mandamus on Limited Court                        Petition for Name Change
             (not medical or legal}                          Case Matter                                       Petition for Relief From Late
     Other Non-Pl/PD/WO Tort (35)                        Writ-Other Limited Court Case                              Claim
 Employment                                                  Review                                            Other Civil Petition
    Wrongful Tennination (36)                        Other Judicial Review (39)
    Other Employment (15)                                 Review of Health Officer Order
                                                          Notice of Appeal-Labor
                                                             Commissioner Appeals
 CM-010 IRev. July 1, 2007]                                                                                                              Pege20l2
                                                     CIVIL CASE COVER SHEET
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 25 of 30 Page ID #:32


SHORT TITLE:                                                                                          CASE NUMBER
               Garcia v. Delta Air Lines Inc., et al.


                              CIVIL CASE COVER SHEET ADDENDUM AND
                                     · STATEMENT OF LOCATION
               (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

         This fonn Is required pursuant to Local Rule 2.0 in all new civil case filings In the Los Angeles Superior Court.

 Item I. Check the types of hearing and fill in the estimated length of hearing expected for this case:
   JURY TRIAL?       Ill YES        CLASS ACTION?     D    YES LIMITED CASE? DYES                 TIME ESTIMATED FOR TRIAL _1_--=D,_,H'""o""u.,.R,..s,_,,0=-.:D~A~Y.:::s

 Item II. Indicate the correct district and courthouse location (4 steps - If you checked "Limited Case", skip to Item 111, Pg. 4):

   Step 1 : After first completing the Civil Case Cover Sheet form, find the main Civil Case Cover Sheet heading for your
   case in the left margin below, and, to the right in Column A, the Civil Case Cover Sheet case type you selected.


   Step 2: Check .2!!! Superior Court type of action in Column B below which best describes the nature of this case.

   Step 3: In Column C, circle the reason for the court location choice that applies to the type of action you have
   checked. For any exception to the court location, see Local Rule 2.0.

                           Applicable Reasons for Choosing Courthouse Location (see Column C below)

    1.   Class actions must be filed In the Stanley Mosk Courthouse, central district.       6.   Location of prope~ or permanenUy garaged vehicle.
    2.   May be filed In central (other county, or no bodily injury/property damage).        7.   Location where petitioner resides.
    3.   LocaUon where cause of action arose.                                                8.   Location wherein defendanl/respondent functions wholly.
    4.   Locallon where bodily Injury, death or damage occurred.                             9.   Location where one or more of thQ p_arties reside.
    5.   Location where performance required or defendant resides.                          10.   Location of Labor Commissioner Office


   Step 4: Fill in the information requested on page 4 in Item Ill; complete Item IV. Sign the declaration.




                          Auto (22)              □   A7100 Molar Vehicle• Personal Injury/Property Damage/Wrongful Death                      1.. 2.,4.

                   Uninsured Motorist (46)       □   A7110 Pe1Sonal Injury/Property Damage/Wrongful Death- Uninsured Motorist                 1., 2., 4.


                                                 □   A6070 Asbestos Property Damage                                                           2.
                        Asbestos (04)
                                                 □   A7221 Asbestos - Personal Injury/Wrongful Death                                          2.

                     Product Liability (24)      □   A7260 Product Liability (not asbestos or toxic/environmental)                            1 .• 2., 3., 4., 8.

                                                 □   A7210 Medical Malpractice - Physicians & Surgeons                                        1.,4.
                   Medical Malpractice (45)
                                                 □   A7240 Other Professional Health Care Malpractice                                         1.. 4.

                                                 □   A7250 Premises Liability (e.g.• slip and fall)
                                                                                                                                              1.,4.
                           Other
                                                 □   A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
                       Personal Injury                                                                                                        1.,4.
                      Property Damage                         assault, vandalism, etc.)
                       Wrongful Death            □   A7270 Intentional lnDlction of Emotional Distress
                                                                                                                                              1., 3.
                             (23)
                                                                                                                                              1.,4.
                                                 □   A7220 Other Personal Injury/Property Damage/Wrongful Death



 1.ACIV 109 (Rev. 03/11)                       CIVIL CASE COVER SHEET ADDENDUM                                                            Local Rule 2.0
 LASC Approved 03-04                              AND STATEMENT OF LOCATION                                                                   Page 1 of 4
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 26 of 30 Page ID #:33


SHORT TITLE:                                                                                            CASE NUMBER
               Garcia v. Delta Air Lines Inc.; et al.                                                           1 9STCV01 91 6
                                                                                          ..
               ·:t?lfE:+:i~;~\y(}::: ;- :'
                •• .. · .Chill case:CoverSheet
                                                                       ..
                                                                   ·.•;.•··   ... · .,   ., i:e···.. .-.:·. ·::-_.. · :··
                                                                              .. :      . Type ofAction .                              Appllcable Reasons -
                      . · ·ca_tegory No:                                             · (Check only one).                                See Step 3 Above

                       Business Tort (07)        □   A6029 Other Commercial/Business Tort (not fraud/breach of contract)               1., 3.

                        Civil Rights (08)        □   A6005 Civil Rights/Discrimination                                                 1., 2., 3.

                        Defamation (13)          □   A6010 Defamation (slanderRibel)                                                   1., 2.,3.


                           Fraud (16)            □   A6013 Fraud (no contract)                                                         1.• 2., 3.

                                                 □   A6017 Legal Malpractice                                                           1.. 2.. 3.
                 Professional Negligence (25)
                                                 □   A6050 Other Professional Malpractice (not medical or legal)                       1., 2., 3.

                           Other (35)            □   A6025 Other Non-Personal Injury/Property Damage tort                              2.,3.

                  Wrongful Termination (36)      □   A6037 Wrongful Termination                                                        1.• 2., 3.

                                                 121 A6024 Other Employment Complaint Case                                             1.(f.)31
                    Other Employment (15)
                                                 □   A6109 Labor Commissioner Appeals                                                  10.

                                                 □   A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                           eviction)                                                                  2 .. 5.
                 Breach of Contracl/ Warranty                                                                                         2.,5.
                                                 □   A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                             (06)
                       (not Insurance)                                                                                                 1., 2., 5.
                                                 □   A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                                      1 .. 2., 5.
                                                 D A6028 Other Breach of Contract/Warranty (not fraud or negligence)

                                                 □   A6002 Collections Case-Seller Plaintiff                                          2., 5.,6.
                        Collections (09)
                                                 □   A6012 Other Promissory Note/Collections Case                                     2., 5.

                   Insurance Coverage (18)       □   A6015 Insurance Coverage (not complex)                                           1., 2.• 5.,8.

                                                 D A6009 Contractual Fraud                                                            1., 2., 3., 5.
                      Other Contract (37)        D A6031 Tortious Interference                                                        1., 2., 3., 5.
                                                 □   A6027 Other Contract Dispule(not breach/insurance/fraud/negligence)              1., 2.,3., 8.

                    Eminent Domain/Inverse       □   A7300 Eminent Domain/Condemnation                      Number of parcels_ _      2.
                      Condemnation (14)

                     Wrongful Eviction (33)      □   A6023 Wrongful Eviction Case                                                     2.,6.

                                                 D A6018 Mortgage Foreclosure                                                         2.. 6.
                    Other Real Property (26)     □   A6032 Quiet Title                          i.'                                   2., 6.
                                                 □   A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2., 6.

                                                 □ A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)
     ...
     G)
                 Unlawful Detalner-Comrnerclal
                             (31)
                                                                                                                                      2.,6.
     C:

     I
     C
                 Unlawful Detalner-Residenlial
                             (32)
                                                 □   A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             2., 6.


     ir::
     :::,
                      Unlawful Delalner-
                     Post-Foreclosure (34)
                                                 □   A6020FUnlawful Detainer-Post-Foreclosure                                         2., 6.

                 Unlawful Detainer-Drugs (38)    □   A6022 Unlawful Detainer-Drugs                                                    2.,6.



 LACIV 109 (Rev. 03111)                          CIVIL CASE COVER SHEET ADDENDUM                                                    Local Rule 2.0
  LASC Approved 03-04                               AND STATEMENT OF LOCATION                                                         Page2 of4
  Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 27 of 30 Page ID #:34


                                                                                                      CASE NUMBER
SHORT TITLE:                                      \
                    Garcia v. Delta Air lines Inc., et al.


                                    A                                                         B                                             C
                         Clvll case cover $heel                                         Type of Action                       Applicable Reasons•
                               Category 1110: ,.             ....                ,:.   (Check only one)      ,·.
                                                                                                                               See Step 3 Above

                          Asset Forfeiture (05)         a   A6108 Asset Forfeiture Case                                      2.• 6.

                                                                                                                             2.. 5.
                        Petition re Arbitration (11)    □ A6115 Petition to Compel/ConflrmNacate ArbltraUon

                                                                                                                             2.. 8.
                                                        □ A6151 Writ - Administrative Mandamus
                                                                                                                             2.
                          Writ of Mandate (02)          □ A6152 Writ - Mandamus on Limited Court Case Matter
                                                        □ A6153 Writ - Other Limited Court Case Review                       2.

                                                                                                                             2 .. 8.
                        Other Judldal Review (39)       □ A6150 Other Writ fJudlclal Review

                                                                                                                              1.,2., 8.
                      Antltrusttrrade Regulation (03)   □ A6003 Anlitrusttrrade Regulallon

                         Construction Defect (10)       □ A6007 Construction Defect                                           1., 2.,3.

                       Claims Involving Mass Tort                                                                             1.• 2.,8.
                                    (40)                □ A6008 Claims Involving Mass Tort

                         Securities Litigation (28)     □ A8035 Securilles Litigation case                                    1.. 2 .• 8.

                                Toxic Tort
                            Environmental (30)
                                                        a   A6036 Toxic TortfEnvironmental                                    1.. 2.,3.,8.

                       Insurance Coverage Clalms                                                                              1.,2.• 5.,8.
                         from Complex case (41)         □ A6014 Insurance Coverage/Subrogation (complex case only)

                                                        □ A8141 Slster State Judgment                                        2 .. 9.

    -fii -
    C
    a,
        E
             C
             a,

                               Enforcement
                                                        □ A6160 Abstract of Judgment
                                                        □ A6107 Confession of Judgment (non-domestic relations)
                                                                                                                             2.,6.
                                                                                                                             2.,9.
    ~.gi                     of Judgment (20)
       ~
   .sC .,_                                              □ A8140 Administrative Agency Award (not unpaid taxes)                2 .. 8.
    WC
                                                        □ A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax      2.,8.

                                                        □ A6112 Other Enforcement of Judgment Case                            2.. 8 .. 9.

                                RICO (27)               a   A6033 Racketeering (RICO) Case                                    1..2.. 8.
    Ill~
    :::I·-
    2
    C
            .!!i!
             CL                                         □ A6030 Declaratory Relief Only                                       1•• 2.• 8.
             E
    =8<.J
     I'll
             C              Other Complalnts            a   A6040 Injunctive ReHef Only (not domestic/harassment)            2.. 8.
    ,Ill    :=          (Not SpeclDed Above) (42)
                                                         □ A6011 Other Commercial Completnt Case (non-tortfnon,complex)       1., 2.,8.
    :i      0
                                                         □ A8000 Other CMI Complaint (non-tortfnon-complex)                   1.,2.. 8.

                         Partnership Corporation
                            Governance (21)              □ A6113 Partnership and Corporate Governance Case                   2 .. 8.


                                                        □ A6121 Civil Harassment                                             2.,3.• 9.
                                                        a A8123 Workplace Harassment                                         2.. 3., 9.

                             Other Petitions             □ A8124 Elder/Dependent Adult Abuse Case                            2.• 3.,9.
                          (Not SpeciDed Above)          a   A6190 Election Contest                                           2.
                                  (43)
                                                        a   A6110 Pelllion for Change of Name                                2.• 7.
                                                         □ A6170 Pelition for Relief from Late Claim Law                     2 .. 3.,4.,8.

                                                         □ A6100 Other Civil Petition                                        2.. 9.




  LACIV 109 (Rev. 03/11)                                CIVIL CASE COVER SHEET ADDENDUM                                    Local Rule 2.0
  LASC Approved 03-04                                      AND STATEMENT OF LOCATION                                         Page 3 of4
Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 28 of 30 Page ID #:35



$Ht!IP.11JTLE
                 Garcia v. Della Air Lines Inc., et al.



 Item Ill. Statement of Location: Enter the address of the accident, party's residence or place of business, performance, or other
 circumstance indicated in Item 11., Step 3 on Page 1. as the proper reason for filing in the court location you selected.

                                                                         AOCRESS
   REASON; Check tho approprlato boxes for !ho numbors shown             100 World Way
   under Column C for tho typo of action that you havo solectod for      Los Angeles, CA 90045
   this caso.


         c11. c~2. C3. □ 4. os. l.76. □ 7. ns. 09. U10.
   c1n                                          STATE        ZIP CODE.

  Los Angelos                                  CA           91045


 Item IV. Oaclaration of Assignment: I declare unaler penalty of perjury under the laws ef the State of California that lhe foregeing is true
 an■ correct and that the above.entitle■ matter           is properly filed for assignment lo the Los Angeles              courthouse in the
 _c_e_n_tr_a_l_ _ _ _ _ District of the Superier Court of California, County of Los Angeles [Code Civ. Proc.,§ 392 et seq., and Local
 Rule 2.0, subds. (b), (c) and (d)},




 Dated: January 14, 2019
                                                                                         •SIGNAIUHE OF ATTORNf:Ylf!UNG PARTY)




 PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
 COMMENCE YOUR NEW COURT CASE:

         1.     Original Complaint or Petition.

         2.     If filing   a Complaint, a completed    Summons form for issuance by the Clerk.

         3.     Civil Case Cover Sheet, Judicial Council form CM-010.

         4.     Civil Case Cover Sheet Addendum and Statement of Location form, LAClV 109, LASC Approved 03-04 {Rev.
                03/11 ).

         5.     Payment in full of the filing fee, unless fees have been waived.

         6.     A signed order appointing the Guardian ad Litem, Judicial Council form CIV•010, if the plaintiff or petitioner is a
                minor uneler 18 years of age will be required by Court in order to issue a summons.

         7.     Additional copies of documents to be conformed by the Clerk. Copies of lhe cover sheet and this addendum
                must be served along with the summons and complaint, or other initiating pleading in the case.




  LACIV 109 (Rev. 03f11)                       CIVIL CASE COVER SHEET ADDENDUM                                             Loe.JI Rule 2.0
  LASC Approved 03,04                             AND STATEMENT OF LOCATION                                                     Page 4 of 4
 Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 29 of 30 Page ID #:36

                                                                                                    Reserved for Clerk's File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
                                                                                                              FILED
 Stanley Mosk Courthouse                                                                           Superkir Court of California
 111 North Hill Street, Los Angeles, CA 90012                                                        Counlyof LosAngalas
                                                                                                          01/24/2019
                   NOTICE OF CASE ASSIGNMENT                                              S:1c:ri R ~;'.c,r, E:o-=JS·,c 05cc; / Cc,-x ol Coucl

                                                                                            By:             H. Rodgers                ~,;,u1'~•
                          UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below.   19STCV01916

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE               DEPT     ROOM                    ASSIGNED JUDGE                        DEPT          ROOM
   ✓    ILia   Martin                       16
                                                                       I




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer/ Clerk of Court
    on 01/24/2019                                                          By H. Rodgers                                         , Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
 Case 2:20-cv-00637-DMG-PJW Document 1-1 Filed 01/22/20 Page 30 of 30 Page ID #:37

                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)         NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
